Exhibit 99.2 UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS The unaudited condensed consolidated statements of operations and the calculation of adjusted income (loss) from continuing operations have been prepared to illustrate the impact of the reclassification of Macaroni Grill’s results of operations to discontinued operations for fiscal years 2014 and 2013. Quarter Ended Full Year Full Year March 31, 2014 June 30, 2014 September 29, 2014 December 29, 2014 Revenues $ 123,095 $ 143,283 $ 139,272 $ 97,858 $ 503,508 $ 499,151 Costs and expenses Restaurant operating costs and expenses Cost of sales 39,035 47,116 45,410 31,846 163,407 153,820 Labor expenses 35,748 39,117 37,500 30,297 142,662 137,286 Occupancy expenses 9,500 9,719 10,120 10,062 39,401 35,471 Other operating expenses 21,000 26,910 27,022 19,154 94,086 90,727 General and administrative 10,643 9,400 9,614 9,012 38,669 42,321 Depreciation and amortization 5,822 5,871 5,962 6,246 23,901 21,415 Pre-opening costs 204 558 1,210 827 2,799 4,824 Asset impairments and closures 84 65 1,805 26 1,980 169 Loss on disposal of assets 172 227 432 509 1,340 2,067 Total costs and expenses 122,208 138,983 139,075 107,979 508,245 488,100 Income (loss) from operations 887 4,300 197 ) ) 11,051 Interest expense, net ) Gain (loss) on insurance settlements - - 89 - 89 1,161 Income (loss) from continuing operations before income taxes ) 2,536 ) ) ) 6,967 Income tax expense (benefit) ) 202 ) 19,527 16,213 ) Income (loss) from continuing operations 145 2,334 ) ) ) 7,835 Loss from discontinued operations, net of tax ) Net income (loss) $ ) $ 1,767 $ ) $ ) $ ) $ ) Net income (loss) per share Basic and diluted Income (loss) from continuing operations $ 0.01 $ 0.09 $ ) $ ) $ ) $ 0.31 Loss from discontinued operations $ ) $ ) $ ) $ ) $ ) $ ) Net income (loss) $ ) $ 0.07 $ ) $ ) $ ) $ ) Weighted average shares outstanding Basic 25,639 25,651 25,672 25,673 25,659 25,629 Diluted 25,680 25,749 25,672 25,673 25,659 25,636 Non-GAAP Financial Measures Quarter Ended Full Year Full Year March 31, 2014 June 30, 2014 September 29, 2014 December 29, 2014 Income (loss) from continuing operations $ 145 $ 2,334 $ ) $ ) $ ) $ 7,835 Adjustments - continuing operations: Transaction costs - 89 421 - 510 - Proposed secondary offering expenses - 759 Costs related to conversions, remodels and closures - - 127 - 127 677 Write-off of debt issuance costs - - 2,241 - 2,241 507 Asset impairments - - 1,770 - 1,770 - Gain on insurance settlements - - ) - ) ) Income tax effect of adjustments above - ) ) - ) ) Valuation allowance - - - 25,632 25,632 - Adjusted income (loss) from continuing operations $ 145 $ 2,388 $ 335 $ ) $ ) $ (8,309 ) Weighted average shares outstanding Basic 25,639 25,651 25,672 25,673 25,659 25,629 Diluted 25,680 25,749 25,672 25,673 25,659 25,636 Income (loss) from continuing operations per share Basic and diluted $ 0.01 $ 0.09 $ ) $ ) $ ) $ 0.31 Adjusted income (loss) from continuing operations per share Basic and diluted $ 0.01 $ 0.09 $ 0.01 $ ) $ ) $ 0.32
